Name: Commission Regulation (EC) No 1591/1999 of 20 July 1999 amending Regulation (EC) No 2631/98 laying down for 1999 the quantities for which the annual allocations for "newcomer" operators are granted under the tariff quotas for traditional ACP bananas
 Type: Regulation
 Subject Matter: international trade;  economic geography;  tariff policy;  trade;  plant product
 Date Published: nan

 EN Official Journal of the European Communities21. 7. 1999 L 188/31 COMMISSION REGULATION (EC) No 1591/1999 of 20 July 1999 amending Regulation (EC) No 2631/98 laying down for 1999 the quantities for which the annual allocations for newcomer operators are granted under the tariff quotas for traditional ACP bananas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1257/1999 (2), Having regard to Commission Regulation (EC) No 2362/98 of 28 October 1998 laying down detailed rules for the imple- mentation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community (3), as amended by Regulation (EC) No 756/1999 (4), and in particular Article 9(3) thereof, (1) Whereas Article 9(3) of Regulation (EC) No 2362/98 defines the method of calculating the annual allocation of each newcomer operator; whereas, using that method, the Commission must determine the quantities in respect of which the annual allocations are to be granted using individual applications ranked in ascending order of quantity as the basis; (2) Whereas, on the basis of communications by Member States concerning applications for annual allocations from newcomer operators pursuant to Article 28(2) of Regulation (EC) No 2362/98, the Commission deter- mined by Regulation (EC) No 2631/98 (5) the quantities for which the individual allocations for the operators concerned should be granted in 1999; (3) Whereas additional checks carried out by the competent national authorities in cooperation with the Commission indicate that the annual allocations for newcomer oper- ators should be adjusted; whereas Regulation (EC) No 2631/98 should be amended accordingly; (4) Whereas the provisions of this Regulation do not prejudge measures which may have to be adopted at a later date with a view to complying with the inter- national commitments entered into by the Community within the framework the World Trade Organisation (WTO) and cannot be invoked by operators to justify legitimate expectations that the import arrangements will be extended; (5) Whereas this Regulation must enter into force imme- diately, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2631/98 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. (2) OJ L 160, 26.6.1999, p. 80. (3) OJ L 293, 31.10.1998, p. 32. (4) OJ L 98, 13.4.1999, p. 10. (5) OJ L 333, 9.12.1998, p. 19. EN Official Journal of the European Communities 21. 7. 1999L 188/32 ANNEX ANNEX Application of Article 9(3) of Regulation (EC) No 2362/98 I II Ranking of applications for allocations (in ascending order of quantities indicated) Method of determining the allocation 1. Applications for less than 279,580 tonnes 2. Applications for 279,580 tonnes or more  Allocation granted for quantity requested  Allocation granted for 279,580 tonnes